Citation Nr: 0946838	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  06-13 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Service connection for cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 




INTRODUCTION

The Veteran had active service from June 1946 to April 1948, 
and from March 1949 to February 1969.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in October 
2005 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  


FINDINGS OF FACT

1.	The record indicates that the Veteran served on active 
duty from June 1946 to April 1948, and from March 1949 to 
February 1969.  

2.	The record indicates that the Veteran served in Vietnam 
during the late 1960s.    

3.	The Veteran died on July [redacted], 2005.

4.	The Veteran's death certificate notes acute renal failure 
due to hypercapneic respiratory failure due to serratia 
pneumonia as the cause of the Veteran's death.      

5.	The Veteran's death certificate notes chronic obstructive 
pulmonary disease and colon cancer as other significant 
disorders contributing to the Veteran's death.  

6.	At the time of the Veteran's death, the Veteran was not 
service connected for any disorders.    

7.	The preponderance of the evidence indicates that the 
Veteran's cause of death is not related to his service.  

CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312, 3.313 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims entitlement to DIC benefits based on the 
Veteran's death.  In the interest of clarity, the Board will 
initially discuss whether this claim has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claim, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the appellant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in August 2005 and November 2007.  38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159.  VA informed the appellant of 
the evidence needed to substantiate her claim, and of the 
elements of her claim.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2007).  VA advised the appellant of the 
respective duties of the VA and of the appellant in obtaining 
evidence needed to substantiate her claim.  VA requested from 
the appellant relevant evidence, or information regarding 
evidence which VA should obtain.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also 73 Fed. Reg. 23353 (the 
requirement of requesting that the claimant provide any 
evidence in his/her possession that pertains to the claim was 
eliminated by the Secretary [effective May 30, 2008] during 
the course of this appeal, and this change eliminates the 
fourth element of notice as required under Pelegrini).  And 
VA notified the appellant prior to the initial adjudication 
of her claim in October 2005.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2007) (VCAA notice must be provided to a 
claimant before the initial unfavorable RO decision).   
 
The Board notes a deficiency with VCAA notification, however.  
VA did not notify the appellant regarding disability ratings 
in general, or of effective dates for the award of VA 
benefits, prior to the rating decision on appeal.  See 
Mayfield and Dingess/Hartman, both supra.  Nevertheless, the 
Board finds that proceeding with a final decision is 
appropriate here.  See also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328.  As 
the decision below will detail, the appellant's claim for DIC 
benefits will be denied.  So no rating or effective date will 
be assigned here.  As such, untimely notice regarding 
disability ratings and effective dates is nonprejudicial 
error in this matter.  

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  The RO obtained medical records 
relevant to the appeal.  The RO obtained a VA medical opinion 
regarding the appellant's claim.  The Board obtained a 
medical opinion from an independent medical expert (IME 
opinion).  And VA afforded the appellant the opportunity to 
appear before one or more hearings to voice her contentions.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the appellant in 
this appeal.  Therefore, the appellant has not been 
prejudiced as a result of the Board deciding her claim here.  

II.  The Merits of the Appellant's Claim

The Veteran served on active duty between June 1946 and April 
1948, and between March 1949 and February 1969.  The record 
indicates that he served in Vietnam for several months in the 
late 1960s.  

In April 2005, the Veteran was hospitalized with diagnoses of 
respiratory failure with severe chronic obstructive pulmonary 
disease (COPD), anasarca, renal insufficiency, status post 
colon resection and chemotherapy for rectal cancer, 
aspergillosis in sputum, intermittent atrial fibrillation, 
and myocardial infarction.  

In July 2005, the Veteran died.  The death certificate of 
record notes acute renal failure due to hypercapneic 
respiratory failure due to serratia pneumonia as the cause of 
the Veteran's death, and notes COPD and colon cancer as other 
significant disorders that contributed to the Veteran's 
death.  

The medical evidence of record dated up until the Veteran's 
death in July 2005 - to include the private treatment records 
reflecting inpatient treatment between April and July 2005 - 
do not note treatment or diagnoses for diabetes.  

In August 2005, the appellant claimed service connection for 
cause of the Veteran's death, and entitlement to Dependency 
and Indemnity Compensation (DIC).  The appellant maintains 
that the Veteran's presumed exposure to herbicides during his 
service in Vietnam caused him to incur post-service diabetes 
mellitus type II (diabetes).  She states that diabetes caused 
the renal failure that contributed to the Veteran's death.  
In support, the appellant submitted in April 2006 an undated 
document signed by the Veteran's physician, on which it is 
indicated that the Veteran had diabetes with renal 
complications.  

DIC benefits may be paid to a Veteran's surviving spouse in 
certain instances, including when a Veteran dies of a 
service-connected disability.  38 U.S.C.A. § 1310 (West 
2002).  A Veteran's death will be considered as having been 
due to such a disability when the evidence establishes that 
the disability was either the principal or a contributory 
cause of death.  38 C.F.R. § 3.312 (2009).    

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty in the 
active military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and who has 
one of the listed diseases under 38 C.F.R. § 3.309(e), shall 
be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113, 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft- tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  See 38 C.F.R. § 3.309(e) (2009).

The appellant's claim to cause of death, and to DIC benefits, 
rests on the presumption to service connection for diabetes 
mellitus under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e).  
Again, she argues that the Veteran's death is service 
connected because his presumed exposure to herbicides in 
Vietnam caused him to incur diabetes, which then led to the 
renal failure that caused his death.    

In order for the appellant to recover under her theory of 
causation here, the evidence must not preponderate against 
(1) her assertion that the Veteran had diabetes prior to his 
death; (2) her assertion that the diabetes caused renal 
complications; and (3) her assertion that renal complications 
were "either the principal or a contributory cause of 
death."  38 C.F.R. § 3.312.  See also Alemany v. Brown, 9 
Vet. App. 518, 519 (1996) (to deny a claim on its merits, the 
evidence must preponderate against the claim).  

The Board has reviewed the claims file to determine whether 
the evidence of record supports the appellant's theory.  The 
Board has found that the preponderance of this evidence 
indicates that the Veteran did not have diabetes at the time 
of his death.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) ("Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability").  And the Board 
has found that, even if he did have diabetes at the time of 
death, diabetes or one of its complications would not have 
been "either the principal or a contributory cause of 
death."  38 C.F.R. § 3.312.

The medical evidence of record consists of the favorable 
undated document signed by the Veteran's physician, and of 
evidence unfavorable to the Veteran - private medical 
treatment records dated up until the Veteran's July 2005 
death (which are negative for diabetes), a May 2007 VA 
compensation examination report and opinion, and a July 2009 
IME report and opinion.  

The favorable undated document was received by the RO in 
April 2006, several months following the Veteran's death.  
The document is apparently signed by one of the Veteran's 
treating physicians.  The document indicates that the Veteran 
had diabetes and several complications due to diabetes to 
include renal complications.  But the document is not in the 
form of a letter or opinion - rather, it is a pre-written 
check list on a form document which lists disorders and 
complications alongside boxes.  One checked box is alongside 
the statement, "[t]he Veteran's diabetes mellitus requires 
insulin and restricted diet, or; oral hypoglycemic agent and 
restricted diet."  Another checked box is alongside the 
statement "renal" which is listed under "complications."  
The document is not accompanied by any additional subjective 
input besides the conclusory findings.  There is no opinion 
or analysis there by a medical professional explaining why it 
has been concluded that the Veteran had diabetes.  There is 
no opinion or analysis there by a medical professional 
explaining why it has been concluded that such a disorder 
caused renal complications.  Indeed, the document does not 
comprise a medical nexus opinion stating that either the 
supposed diabetes or supposed renal complication related to 
the Veteran's death, which is the ultimate question in this 
case.  Nor does the document indicate whether the claims file 
had been reviewed prior to its execution.  See Bloom v. West, 
12 Vet. App. 185, 187 (1999).  This is a particularly 
important omission because the volumes of medical treatment 
records in the claim file - to include the private medical 
records pertaining to the Veteran's treatment prior to his 
death - refer to many of the Veteran's disorders, but do not 
refer to any diabetes disorder.  Indeed, the name of the 
physician who signed the undated check list is repeatedly 
noted in these treatment records.  Based on each of the 
foregoing reasons, the Board finds the undated check list 
(received in April 2006) to be unpersuasive and to be of 
limited probative value.  See Evans v. West, 12 Vet. App. 22, 
30 (1998) (the Board must account for the evidence it finds 
persuasive or unpersuasive).  

By contrast, the May 2007 VA opinion found that the Veteran 
did not have diabetes.  This examiner stated that private 
medical evidence just prior to the Veteran's death indicated 
"increased finger stick blood sugar."  But the examiner 
stated that this was "probably due to" steroid medication 
(the record indicates the Veteran was prescribed steroids for 
COPD).  The Board finds this opinion of more probative value 
because, unlike the form check list received in April 2006, 
the VA examiner's report indicates a review of the voluminous 
claims file prior to rendering the explanatory comments.  See 
Bloom, supra.  As the VA examiner stated, the record 
contained no evidence indicating that the Veteran had 
diabetes, or had been treated for diabetes.  Significantly, 
this finding is reinforced by the death certificate of record 
- signed by the Veteran's private physician - which notes 
several causes of death other than diabetes.  

The July 2009 IME opinion of record, sought by the Board in 
April 2009, also counters the appellant's claim.  This 
examiner indicated review of the claims file.  The examiner 
noted that, during hospitalization prior to his death, the 
Veteran was noted as having marked hyperglycemia that 
required insulin therapy.  But the examiner noted that the 
Veteran was not diagnosed with diabetes.  He noted that, "it 
is well established that some non-diabetic individuals may 
have temporary elevations in their blood glucose levels 
during critical illness[.]"  This clinical syndrome has been 
termed "stress hyperglycemia" according to the examiner.  
He noted that, for critically ill individuals such as the 
Veteran in 2005, there are no tests to distinguish 
hyperglycemia caused by diabetes from "stress 
hyperglycemia."  He stated that there are no standards for 
the diagnosis of diabetes in an acutely ill individual whose 
pre-morbid diabetes status is unknown.  He noted, moreover, 
that other factors besides critical illness could have caused 
the Veteran to experience stress hyperglycemia prior to 
death.  He noted the Veteran's treatment with parenteral 
alimentation, which contains large quantities of glucose, and 
his treatment with high doses of glucocorticoids which are 
well known to exacerbate hyperglycemia.  

The IME examiner also addressed the undated check list 
document received by VA in April 2006.  The examiner stated 
that the bases for the conclusions on that document were not 
known, and that the document did not clarify whether the 
checked diagnoses had been made prior to the Veteran's 
hospital admission before his death.  

Based on the foregoing, the IME examiner opined that the 
Veteran did not have a clearly established diagnosis of 
diabetes at the time of his death.  In support, he noted that 
he could not exclude that the Veteran's hyperglycemia and 
requirement for insulin were manifestations of stress 
hyperglycemia.  

But the IME also indicated that he could not conclude that 
the Veteran did not have diabetes just prior to his death.  
He even indicated that studies showed that stress 
hyperglycemia often led to subsequent diabetes diagnoses.  As 
such, the IME examiner addresses two additional issues - 
assuming hypothetically that the Veteran had diabetes prior 
to death, (1) could diabetes have contributed to death, or 
(2) could a diabetic complication such as a renal disorder 
have contributed to death.  To each question, the IME offered 
negative opinions.  

With regard to the issue of whether diabetes could have 
related to death, the examiner stated that medical problems 
including infections could have been exacerbated by 
hyperglycemia.  But the IME clearly indicated that death was 
due not to the in-hospital hyperglycemia that may have been 
associated with undiagnosed diabetes, but to "irreversible 
respiratory failure and consequent inability to be weaned off 
mechanical ventilation, with underlying long-standing COPD."

With regard to the issue of whether renal complications from 
diabetes could have related to death, the IME stated that 
many factors other than hyperglycemia could have contributed 
to the Veteran's renal failure, to include "infections, his 
large blood losses, medications, etc."  Indeed, the examiner 
indicated that, one month prior to death, the Veteran's renal 
function was normal.  He found no evidence to support the 
diagnosis of chronic diabetic neuropathy.  And he opined that 
"neither chronic nor acute renal failure were significant 
contributing factors" to the Veteran's death.  

As such, the July 2009 IME opinion is consistent with the May 
2007 VA opinion in finding that the medical evidence of 
record does not support a finding that the Veteran had 
diabetes prior to his death.  On that crucial issue, these 
detailed opinions - combined with the volumes of medical 
treatment records dated prior to July 2005 which are negative 
for diabetes diagnoses - preponderate against the findings 
noted on the undated check list submitted to VA in April 
2006.  Furthermore, even if the Veteran did have diabetes 
prior to his death, the preponderance of the medical evidence 
indicates that such a disorder would not have factored into 
his death.  See Alemany, supra. 

A finding of service connection for cause of the Veteran's 
death, and for the award of DIC benefits, is therefore not 
warranted in this matter.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312.  

As the preponderance of the evidence is against the 
appellant's claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has closely reviewed and considered 
the statements of the appellant and her representative in 
this matter.  While these statements may be viewed as 
evidence, the Board must also note that laypersons without 
medical expertise or training are not competent to offer 
medical evidence on matters involving diagnosis and etiology.  
Therefore, the statements alone are insufficient to prove the 
appellant's claim.  Ultimately, a lay statement, however 
sincerely communicated, cannot form a factual basis for 
granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  


ORDER

Service connection for the cause of the Veteran's death is 
denied.    



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


